*601In an action, inter alia, to recover upon a personal guaranty, nonparty, J.P. Morgan Chase, appeals from a judgment of the Supreme Court, Kings County (Douglass, J.), entered February 18, 2005, which, upon an order of the same court dated January 14, 2005, granting the plaintiffs motion to hold J.E Morgan Chase in contempt for the disobedience of a restraining notice served upon J.E Morgan Chase pursuant to CFLR 5222, is in favor of the plaintiff and against J.E Morgan Chase in the principal sum of $19,671.80.
Ordered that the judgment is reversed, on the law, with costs, the order dated January 14, 2005, is vacated, and the motion is denied.
The Supreme Court erred in granting the plaintiffs motion to hold J.E Morgan Chase (hereinafter Chase) in contempt for allegedly disobeying a restraining notice the plaintiff served upon Chase pursuant to CPLR 5222, as part of the plaintiffs ongoing efforts to enforce a judgment it obtained against the defendant Charles Richardson. The account the plaintiff sought to restrain was not included in a proper restraining notice issued pursuant to the requirements of CPLR 5222. Thus, Chase’s failure to freeze the account could not be the basis for a finding of contempt against it (see CPLR 5222 [b]).
In light of the foregoing determination, we need not address Chase’s remaining contentions. H. Miller, J.P., Adams, Luciano and Rivera, JJ., concur.